Case: 12-15975   Date Filed: 06/13/2013   Page: 1 of 3


                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 12-15975
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 3:11-cv-00460-JRK

LEEANN O'BIER,

                                                            Plaintiff-Appellant,

                                   versus

COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (June 13, 2013)

Before TJOFLAT, CARNES, and PRYOR, Circuit Judges.

PER CURIAM:
              Case: 12-15975     Date Filed: 06/13/2013    Page: 2 of 3


      Leeann O’Bier appeals the district court’s order affirming the

Commissioner’s denial of disability insurance benefits and supplemental security

income under 42 U.S.C. §§ 405(g) and 1383(c)(3).

      “We review the Commissioner’s decision to determine if it is supported by

substantial evidence and based on proper legal standards.” Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (quotation marks omitted).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id.

(quotation marks omitted).

      The ALJ was required to follow a “five-step sequential evaluation process . .

. to decide whether [O’Bier was] disabled.” See 20 C.F.R. §§ 404.1520, 416.920.

The ALJ properly followed that process. O’Bier argues, however, that the ALJ

erred at the second step in that process by concluding that her depression was not a

severe impairment. See id. § 404.1520(a)(4)(ii). A claimant’s impairment is

severe if it significantly limits her ability to perform basic work activities. Bowen

v. Yuckert, 482 U.S. 137, 141, 107 S.Ct. 2287, 2291 (1987).

      Substantial evidence supports the ALJ’s finding that O’Bier’s depression is

not severe. Dr. Eduardo Sanchez, a psychiatrist, examined O’Bier and observed

that she had adequate understanding and memory to perform “various work related

mental activities.” He found that “from the strict psychiatric standpoint Ms.


                                          2
               Case: 12-15975     Date Filed: 06/13/2013    Page: 3 of 3


O’Bier should be able to function adequately in any job situation.” The state

agency psychologist found that O’Bier had no severe mental impairment, and that

she had only mild limitations in the activities of daily living, social functioning,

concentration, persistence, or pace. In fact, the only evidence in the record that

suggests that O’Bier’s depression would affect her ability to work is her own

testimony and the opinion of Dr. Umesh Mhatre. The ALJ, however, found that

O’Bier’s testimony about her alleged depression was “only partially credible”

because she gave conflicting stories about substance abuse, engaged in daily

activities that were inconsistent with her alleged disabilities, and went on long trips

with her boyfriend in his tractor trailer despite her allegations that she could not sit

for long periods of time. The ALJ also discredited the opinion of Dr. Mhatre

because he gave two inconsistent opinions about the severity of O’Bier’s work

restrictions. And even if Dr. Mhatre’s opinion had been credible, the opinions of

Dr. Sanchez and the state agency psychologist still provide substantial evidence

supporting the ALJ’s finding that O’Bier’s depression was not a severe

impairment.

      AFFIRMED.




                                           3